Bell, J.
We are of opinion that the court below did not err in adjudging that the plaintiff should take nothing by his suit. The evidence as a whole, shows very clearly, we think, that the Probate Court of Washington county exercised a rightful jurisdiction in ordering the sale of the land in controversy, for the payment of debts due by the estate. It is clearly enough shown that all the orders of the Probate Court relating to the matter in controversy were made in the course of the administration of the estate of Patrick Allison, and that R. W. McCreery was appointed administrator de bonis non of the estate of Patrick Allison, after the death of H. McCreery, the former administrator. The administrator de bonis non, is sometimes named in the proceedings of the Probate Court as R. W. McCreery; sometimes he is called Robert W. McCreary; once he is called Wilson McCreevy; once he is called Wilson R. McCreery, and in the deed to the purchaser of the land, at the administrator’s sale, he is called in one place H. W. McCreery, as appears from the transcript before us. But it is plain that the same person speaks and is spoken of, by these different appellations. So in speaking of the intestate, Allison, he is sometimes called Patrick Allison; once at least he is called P. Allison, and sometimes he is called Peter Allison, but it is reasonably certain that the same person is all the while intended; and that that person was the intestate whose estate was being administered. The objections that are taken by the counsel for the appellant, to the proceedings of the Probate Court of Washington county, are, for the most part, founded upon clerical omissions and misprisions that cannot be held sufficient to invalidate the orders and judgments of such inferior tribunals, more especially *428after the lapse of a long period of time, and in the case of an administration which appears to have been fairly conducted. The judgment of the court below is affirmed.
Judgment affirmed.